ADAMS, District Judge,
This action was brought by the Susquehanna Coal .Company, owner of the barge Wayne, to recover for about ⅞1,500 damages caused to the Wayne by a collision with the steamship Matanzas, in the Upper New York Bay on January 18, 1907. The steamer struck the barge on the port side near the stern. The weather was thick, the tide was flood.
The barge alleges that she was loaded with coal and bound from South Amboy to Boston in tow on a hawser of the tug Paoli, in company with two other barges, the Radnor leading and the Woodbury following the Wayne. The tow left Amboy about 9 a. m. Shortly after starting, the hawsers were lengthened to about .150 fathoms between each boat, which was about ,180 feet long. The libel charges the A latanzas with fault in navigating at too great speed in the weather that prevailed; in not keeping to starboard in accordance with the signals exchanged; in not keeping on the starboard side of a narrow channel, and in not stopping and backing in time to prevent the collision.
The .Matanzas, a loaded steamship, bound to Havana, was about 400 feet long. She alleges that she left her pier in New York, No. 11 'East River, about 11 a. m. and proceeded to the westward of Govern- or’s Island, then upon a regular course down the channel. She charges *986the Wayne with fault in not keeping a good lookout; in not porting her helm before she came close to the Matanzas, and for sheering toward the steamer. The Paoli is charged with fault for proceeding at an immoderate speed in a dense fog, for not keeping on the starboard side of a narrow channel, and for not keeping her tow clear of the Matanzas.
One of the principal questions in the case is as to the density of the fog. The master of the Paoli states that when she had passed the narrows the fog lightened so that he could see “a good mile” ahead. On the other hand, those on the Matanzas state it was thick up to the time of the collision, so that the other vessels were visible but a few hundred feet away. The preponderance of the testimony supports the claim of the steamer and I conclude that the fog became thick when she was passing Governor’s Island and remained so up to the time of the collision. The steamer steered S. W. by S. till she reached the Bell Buoy, which she passed 200 feet to the westward and then changed to S. by W., and retained that course for about a mile until it was time for a course of S. by E. through the narrows. She was on the last course just prior to the collision which occurred, it was said by the Sandy Hook pilot in charge of the navigation of the steamer, off the Quarantine Station. The place of collision with respect to the shores, is not shown in anyr definite way and it is more or less a matter of conjecture, though it is stoutly claimed by the steamer that it was on the starboard side of the channel. Each vessel claims that she was observing the rule in this respect.
The speed of the steamer after passing Governor’s Island was about 4 or 5 knots, just enough for steerage way, until the vicinity of the place of collision was reached, when she reversed her engines, which not only stopped her progress over the bottom but at the moment of contact was actually causing her to go slightly astern. That this was probably true is shown by the fact that her white reversing water was well forward on the steamer and by the fact that after colliding with .the Wayne, she was out of the way of the Woodbury, following astern of the Wayne.
It is probable that changes of course on the part of the Paoli, gave the tow an inclination to go to port, or at least left the Wayne in a position to be struck after the Paoli and Radnor had gone to the eastward. The master of the tug said he was heading to make the Bell Buoy, when the German steamer Marianfels was taken across his bow, heading S. E. or E. S. E. The Marianfels blew a signal of two whistles to him which he answered with a similar signal; that the Matanzas was then coming down and blew him a signal of one which he answered with one and put his wheel to port to show that he was hauling to give the Matanzas room. It seems that the Paoli then, in conformity with the exchange of another two blast signal with the Marianfels, attempted to haul back but could not accomplish this as the Matanzas came along and the collision occurred, the Paoli and the Radnor passing her from 60 to 150 feet away.
The Paoli, aided by the flood current, was proceeding at the rate of 5 or 6 knots over the ground, which was too fast in view of the fog and her long hawsers.
*987I conclude that the Paoli was to blame in the respects mentioned. Apart from that conclusion, however, the fact that the Matanzas has not been shown in fault is sufficient to relieve her of liability.
The libel is 'dismissed.